Title: To Thomas Jefferson from Philip Freneau, 5 March 1791
From: Freneau, Philip
To: Jefferson, Thomas



Sir
New York March 5th. 1791

I did not receive the Letter you did me the honour to write till this day, and cannot sufficiently express my acknowledgements  for the offer you make me of occupying the place you mention, in your office.
Having been for sometime past engaged in endeavouring to establish a Weekly Gazette in Monmouth County, East Jersey, and having at present a prospect of succeeding in a tolerable Subscription, I find myself under the necessity of declining the acceptance of your generous unsollicited proposal, in Justice to my engagements with the people in the quarter of New Jersey above mentioned, and other patrons of my plan.—I have the honour to be, Sir, with the highest respect, Your most obedient humble Servant,

Philip Freneau

